United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                           August 30, 2007

                                              Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. KENNETH F. RIPPLE, Circuit Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

DANIEL REYES, et al.,                                         Appeal from the United States
      Plaintiffs-Appellants,                                  District Court for the Central
                                                              District of Illinois.
No.    05-1628                        v.
                                                              No. 02-CV-2239
REMINGTON HYBRID SEED COMPANY, INC., et al.,                  Michael P. McCuskey, Chief
     Defendants-Appellees.                                    Judge.


                                               Order

       Plaintiffs-appellants filed a petition for rehearing on August 2, 2007. All of the judges on
the panel have voted to deny rehearing. The petition for rehearing is therefore DENIED.

       The slip opinion of this court issued on July 20, 2007, is amended as follows:

       Page 4, first paragraph, third line from the bottom of the paragraph add an “*” after
       “work.”.

       Page 4, at the bottom of the page add the following footnote:

       * The AWPA does oblige employers to disclose “the period of employment”. 29
       U.S.C. §1821(a)(4). Plaintiffs treat this phrase as equivalent to “the number of
       hours of work to be paid for every week”, but its more natural reading is “the
       beginning and ending dates of work.” That is how the phrase is used elsewhere in
       the same section: §1821(e) requires employers to keep records for “three years
       from the end of the period of employment.” This treats “period of employment”
       as beginning and ending dates rather than a number of hours per week. Doubtless
       the phrase is ambiguous, but plaintiffs have not identified (nor could we find) any
       judicial decision, regulation, or legislative history equating “the period of
       employment” with “the minimum number of hours of paid work per week.”